FORM 6-K UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15b-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of February 2014 Commission File Number 001-35591 GRAÑA Y MONTERO S.A.A. (Exact name of registrant as specified in its charter) GRAÑA Y MONTERO GROUP (Translation of registrant’s name into English) Republic of Peru (Jurisdiction of incorporation or organization) Avenida Paseo de la República 4667, Lima 34, Surquillo, Lima Peru (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [ ] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not applicable. /s/ Dennis Gray Febres Stock Market Representative Graña y Montero S.A.A. Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. GRAÑA Y MONTERO S.A.A. By: /s/ DENNIS GRAY FEBRES Name: Dennis Gray Febres Title: Stock Market Representative GRAÑA Y MONTERO S.A.A. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2012AND 2013 (All amounts are expressed in thousands of S/. unless otherwise stated) GRAÑA Y MONTERO S.A.A. AND SUBSIDIARIES CONDENSED INTERIM CONSOLIDATED STATEMENT OF FINANCIAL POSITION UNAUDITED ASSETS At At December December Note 31, 2012 31, 2013 S/.000 S/.000 Current assets Cash and cash equivalents Available-for-sale financial asset Trade accounts receivable Outstanding work in progress Accounts receivable from related parties 8 Other accounts receivable Inventories Prepaid expenses Assets classified as held for sale Total current assets Non-current assets Long-term trade accounts receivable Other long-term accounts receivable Investments in associates 9 Property investment Property, plant and equipment 10 Intangible assets 10 Derivative financial instruments - Deferred income tax asset Total non-current assets LIABILITIES AND STOCKHOLDERS' EQUITY At At December December Note 31, 2012 31, 2013 S/.000 S/.000 Current liabilities Borrowings 11 Trade accounts payable Accounts payable to related parties 8 Current taxes Other accounts payable Other provisions 12 Total current liabilities Non-current liabilities Borrowings 11 Long-term commercial accounts payables - Other payables accounts Other provisions 12 Derivative financial instruments Deferred income tax liability Total non-current liabilities Total liabilities Equity 13 Capital Legal reserve Premium in stock issuance Unrealized result ) Retained earnings Equity attributable to controlling interest in the Company Non-controlling interest Total equity The accompanying notes on pages 6 to 24 are an integral part of the condensed interim consolidated financial statements. 6 (All amounts are expressed in thousands of S/. unless otherwise stated) GRAÑA Y MONTERO S.A.A. AND SUBSIDIARIES CONDENSED INTERIM CONSOLIDATED STATEMENT OF INCOME UNAUDITED For the year For the year ended ended Note S/.000 S/.000 Income from valuation of work Income from services provided Sale of goods and others Cost of works 14 ) ) Cost of services provided 14 ) ) Cost of goods and others sold 14 ) Gross profits Administrative expenses 14 ) ) Other income Profit from the sale of investments Other (losses) gains, net ) ) Operating profit Financial expenses ) ) Financial income Interest in profit of associate under the equity method of accounting Profit before income tax Income tax 15 ) ) Profit for the year Other comprehensive income: Cash flow hedge, net of taxes ) Actuarial losses, net of taxes ) ) Translation adjustment ) Total comprehensive income ) Comprehensive income for the year Profit attributable to: Controlling interest in the Company Non-controlling interest Comprehensive income attributable to: Company controlling shareholders Non-controlling interest Attributable profit Weighted average number of shares in issue at S/.1.00 each at September 30) Basic and diluted earning per share (S/.) The accompanying notes on pages 6 to 24 are an integral part of the condensed interim consolidated financial statements. 7 GRAÑA Y MONTERO S.A.A. AND SUBSIDIARIES CONDENSED INTERIM CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME UNAUDITED For the year ended S/.000 S/.000 Profit for the year Comprehensive income: Cash flow hedge, net of taxes ) Actuarial losses, net of taxes ) ) Changes in the active value available for sale - Translation adjustment ) Total comprehensive income ) Comprehensive income for the year Comprehensive income attributable to: Company controlling shareholders Non-controlling interest The accompanying notes on pages 6 to 24 are an integral part of the condensed interim consolidated financial statements. 8 (All amounts are expressed in thousands of S/. unless otherwise stated) GRAÑA Y MONTERO S.A.A. AND SUBSIDIARIES CONDENSED INTERIM CONSOLIDATED STATEMENT OF CHANGES IN NET SHAREHOLDERS' EQUITY FOR THE YEARS ENDED DECEMBER 31, 2, 2012 UNAUDITED Attributable to the Company's controlling shareholders Premium Other Número Legal for issue comprehensive Retained Non-controlling de acciones Capital reserve of shares income earnings Total interest Total En miles S/.000 S/.000 S/.000 S/.000 S/.000 S/.000 S/.000 S/.000 Balances at January 1 , 2012 ) Profit for the year - Cash flow hedge - ) - ) ) ) Actuarial losses, net of taxes - - - ) ) - ) Translation adjustment - ) - ) ) ) Comprehensive income for the year - ) Transactions with shareholders: - Dividend distribution - ) ) ) - Dividend distribution of subsidiaries - ) ) - Legal Reserve ) - - - Contribuitions of non-controlling interest - Subsidiaries constitucion - Acquisition of Survial ) ) - Acquisition of Subsidiaries - Debt capitalization - - Sale of non-controlling interest - Capitalization - ) - Sale and purchase of treasury shares - Consolidation of subsidiary - LQS - Other - - ) - Total transactions with shareholders - - ) ) ) Balances at December 31, 2012 ) Balance at January 1, 2013 ) Net profit for the year Cash flow hedge - Actuarial losses, net of taxes - - - ) Translation adjustment - Change in value of available-for-sale financial assets Comprehensive income for the year - - - Transactions with shareholders: Transfer to legal reserve - - - ) - Dividend distribution - ) ) ) - Dividend distribution of subsidiaries - ) ) - Contribuitions of non-controlling interest - Acquisition of non-controlling interest of DSD - - Acquisition of non-controlling interest - - ) - ) ) ) Adjustment of non-controlling interest by Goodwill change - ) ) - Deconsolidation of subsidiary - ) ) - Capital Increase - - Costs related to the issuance of shares - - ) - - ) - ) Total transactions with shareholders - ) ) Balances at December 31, 2013 The accompanying notes on pages 6 to 24 are an integral part of the condensed interim consolidated financial statements. 9 (All amounts are expressed in thousands of S/. unless otherwise stated) GRAÑA Y MONTERO S.A.A. ANDSUBSIDIARIES CONDENSED INTERIM CONSOLIDATED STATEMENT OF CASH FLOWS UNAUDITED For the year ended S/.000 S/.000 CASH FLOWS OPERATING ACTIVITIES Profit before taxes Adjustment to net results not affecting cash flows from operating activities Depreciation Amortization of other assets Impairment for obsolescence Impairment of accounts receivables Impairment of other provisions Write-off of other provisions ) ) Provision expenses - Share of the profitin associates - under the equity method ) ) Gains from sales of property, plant and equipment ) ) Profit in associates investment sales - ) Foreign exchange losses on operating activities - Net changes in assets and liabilities: Increase (decrease) in trade accounts receivable ) ) Decrease in other accounts receivable ) ) Increase (decrease) in accounts receivable from related parties ) ) Decrease in inventories ) ) (Decrease) increase in prepaid expenses and other assets (Decrease) increase in trade accounts payable (Decrease) increase in other accounts payable ) (Decrease) increasein other payables to related parties ) Decrease in current income tax ) ) Decrease in other provisions ) ) Payment for purchase of intangibles - Concessions ) ) Net cash applied to operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES Investment sales in associates - Sale of property, plant and equipment Dividends received Payment for purchase of properties investment ) ) Assets available for sale ) Payment for purchase of intangibles ) ) Payment for purchase of investments (Note 18) ) ) Payment for purchase of fixed assets ) ) Net cash applied to investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Loans received Amortization of loans received ) ) Payment of interest ) ) Dividends paid to non-controlling interest ) ) Dividends paid to controlling interest ) ) Acquisition of interest in subsidiary in non-controlling interest Vial y Vives - - Acquisition of interest in subsidiary in non-controlling interest ) ) Capital contribution in La Chira - Capital contribution of non-controlling shareholders Sale and purchase of treasury shares - Capital Increase - Costs related to the issuance of shares - Net cash provided to financing activities ) Net decrease in cash Cash (outflows) inflows from consolidation - ) Exchange losses on cash and cash equivalents - - Cash and cash equivalents at the beginning of the year Cash and cash equivalents at the end of the year Non-cash transactions: Acquisition of assets under finance lease Capitalization Debt capitalization Effect of Stracon GyM consolidation Desconsolidation SEC -LQS and La Chira ) The accompanying notes on pages 6 to 24 are an integral part of the condensed interim consolidated financial statements. 10 UN AUDITED (All the amounts are expressed in thousands of S/. unless otherwise stated) GRAÑA Y MONTERO S.A.A. AND SUBSIDIARIES NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2012 (UNAUDITED) AND 2013 1 GENERAL INFORMATION The Company is the parent company of the Graña y Montero Group (hereinafter the Group) and its principal activity is the holding of investments in the different companies of the Group. Additionally, the Company provides services of general management, financial management, commercial management, legal advisory and human resources management to Group companies; it is also engaged in the leasing of offices to Group companies and third parties. The Group is a conglomerate of companies with operations including different business activities, of which the most significant are engineering and construction, infrastructure (public concession operation), real estate businesses and technology services. These condensed interim consolidated financial statements as of December 31, 2013 have been prepared and authorized for issuance by the Chief Financial Officer on January 30, 2014. a) Issuance of new common shares - At the General Shareholders’ Meeting held on March 30, 2012, the decision was made to capitalize retained earnings and as a result capital increased from S/.390,798,933 to S/.558,284,190. As a consequence of this transaction the nominal value of shares increased from S/.0.7 to S/.1.00 per share. At the General Shareholders’ Meeting held on March 30, 2012, the decision was made to capitalize retained earnings and as a result capital increased from S/.390,798,933 to S/.558,284,190. As a consequence of this transaction the nominal value of shares increased from S/.0.7 to S/.1.00 per share. Subsequently, by resolution of General Meeting of March 26, 2013, as well as agreements adopted at meetings of the Board May 30, July 23 and August 22 of 2013,it was agreed the issuance of common stock through a public offering of "American Depositary Shares" (ADS´s) registered in the Securities and Exchange Commission (SEC) and the New York Stock Exchange (NYSE), increasing the capital sum from S/.558,284.190 to S/.660,053.790. This capital increase was carried out in two tranches as follows: (i) The first tranche in the amount of S/.97,674.420 (representing the issuance of 97,674,420 common shares issued and 19,534,884 ADS´s, therefore, at 5 shares per ADS), and, (ii) A second tranche in the amount of S/.4, 095.180 common shares and ADS´s 819.036 (issued at 5 shares per ADS rate). At December 31, 2013, a total of 265,877,310 shares are represented at ADSs (equivalent to 53,175,462 ADSs at 5 shares per ADS). The excess of the total proceeds obtained by this transaction in comparison with the nominal value of these shares amounted to S/.1,055,487,451 (net of commissions and other related costs for S/.38,535,749) was recorded in the additional paid-in capital caption of the consolidated statement of changes in equity. 11 2 BASIS OF PREPARATION These condensed interim consolidated financial statements for the nine -month period ended December 31, 2013 have been prepared in accordance with (IAS 34) “Interim financial reporting”.The condensed interim consolidated financial statements should be read in conjunctionwith the annual consolidated financial statements for the year ended December 31, 2012, which have been prepared in accordance with International Financial Reporting Standards (IFRS) as issued by the International Accounting Standards Board (IASB). 3 SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The accounting policies usedin the preparation of these interim condensed consolidated financial statements are consistent with those applied in the preparation of the year-end financial statements at December 31, 2012, except for income taxes, which for the interim periodhave been recognizedapplying the tax rate that would be applicable for 2013. IFRS and amendments to IFRS applicable for the first time for the period covered in these interim financial statements. - New IFRS or amendments to IFRS mandatory from January 1, 2013 have been considered by the Group in the preparation of these interim consolidated financial statements; however, they have not resulted in changes in the prior-year accounting policies. Major new IFRSor amendments to IFRS relevant to the Group activities are as follows: ● IFRS 7, ‘Financial instruments: Disclosures’ as amended in October 2010. The IASB modified the disclosures required so that the users of the financial statements may assess the risk exposure related to financial asset transfers and the effect of these risk on the entity’s financial position. This standard did not result in significant changes in the disclosures in the interim consolidated financial statements. ● IFRS 10, “Consolidated financial statements” – The application of this standard has not resulted in changes in the consolidation criteria applied by the Group. ● IFRS 11, “Joint arrangements” – The application of this standard has not resulted in changes in thecriteriaapplied by the Groupin the recognition of interests in joint arrangements. Until 2012, the Group’s interest in these types of arrangements, mostly joint operations, were recognized as joint operations within the scope of IAS 31. As a result of the assessment of the assets and obligations for the liabilities arising from contracts, the Group has arrived at the conclusion that its interest in those contracts continue to be classified asjoint operations. Therefore, the Group recognizes in its financial statements its share in the assets, liabilities, revenues and expenses of this type of contracts. ● IFRS 12, “Disclosures of interests in other entities”.This standard did not result in significantchanges in the disclosures in interim consolidated financial statements. ● IFRS 13, ‘Fair value measurement’, aims to improve consistency and reduce complexity by providing a precise definition of fair value and a single source of fair value measurement and disclosure requirements for use across IFRSs. The requirements do not extend the use of fair value accounting but provide guidance on how it should be applied where its use is already required or permitted by other standards within IFRSs. See changes in disclosures in interim consolidated financial statements in note 4.3. 12 ● Amendment to IAS 1, ‘Presentation of financial statements’ relating to other comprehensive income. The major change resulting from this amendment is the requirement for entities to group the items of “other comprehensive income” (OCI) depending on whether they are reclassifiable or not to the statement of comprehensive income. See changes on disclosures in OCI. ● IAS 19, ‘Employee benefits’ was amended in December 2011 by the IASB. The amendments eliminate the corridor approach and recognize financial expenses on a net basis. The adoption of this standard did not result in significant changes in the disclosures in interim consolidated financial statements nor have a material impact on the Group's financial position or performance. ● IAS 28, ‘Investments in Associates and Joint Ventures’. It was amended in May 2011 by the IASB. The new standard includes guidelines to recognize joint ventures and associates under the equity method. The adoption of this standard did not result in significant changes in the disclosures in interim consolidated financial statements nor have a material impact on the Group's financial position or performance. 4 FINANCIAL RISK MANAGEMENT 4.1 Financial risk factors The Group’s activities expose it to a variety of financial risks: market risk (including currency risk, price risk, fair value interest rate risk and cash flow interest rate risk), credit risk and liquidity risk. The condensed interim consolidated financial statements do not include all financial risk management information and disclosures required in the annual financial statements; these should be read in conjunction with the Group’s annual financial statements as of December 31, 2012.There have been no changes since year-end in the risk management department of the Group or in any risk management policies. 4.1.1 Market risk Compared to year end, no new material market risk hedging arrangements have occurred. 4.1.2Credit risk Compared to year end,the Group has no exposure to any new relevant credit risk. 4.1.3Liquidity risk Compared to year end,no major changes in undiscounted contractual cash flows have occurred, except for changes in the structure of the Group’s liabilities, resulting from an increase in the long-term debt relating to a syndicated loan which matures in 2018 (Note 11); the proceeds of this debt were used to repay a short-term loan and to finance investment activities of subsidiary GyM Ferrovías. The following table categorizes the Group’s financial liabilities into relevant maturity groupings based on the remaining period from the date of the statement of financial position to the contractual maturity date. The amounts disclosed in the table are the contractual undiscounted cash flows: 13 Less than 1 From 1 to 2 From 2 to 5 Over year years years 5 years Total S/.000 S/.000 S/.000 S/.000 S/.000 As of December 31, 2012 Borrowing (except for finance leases) Finance leases liabilities Trade accounts payable - - - Other accounts payable - - Trading and net settled derivative financial instruments (interest rate swaps) - - Accounts payable to related parties - - - As of December 31, 2013 Borrowing (except for finance leases) - Finance leases liabilities Trade accounts payable - - Other accounts payable Trading and net settled derivative financial instruments (interest rate swaps) - - Accounts payable to related parties - - - (*) Includes interest. 4.2 Capital management The Group monitors capital on the basis of the gearing ratio. This ratio is calculated as net debt divided by total capital. Net debt is calculated as total borrowings (including current and non-current borrowings), less cash and cash equivalents. Total capital is calculated as total ‘equity’ as shown in the consolidated statement of financial position plus net debt. As of December 31, 2013 the presentation of an indebtedness analysis was not required considering that the cash and cash equivalents were higher than the financial obligations.On the contrary, as of December 31, 2012, given that the company financial obligations were significant, the indebtedness analysis is show as follows: As of December 31, 2012 and December 31, 2013 the gearing ratio was as follows: December 31, December 31, S/.000 S/.000 Total borrowing Less: Cash and cash equivalents ) ) Net debt Total equity Total capital Gearing ratio 14 4.3 Fair value estimation For the classification of the type of valuation used by the Group for its financial instruments at fair value, the following levels of measurement have been established: - Level 1: Measurement based on quoted prices in active markets for identical assets or liabilities. - Level 2: Measurement based on inputs other than quoted prices included within Level 1 that are observable for the asset or liability (level 1), either directly (that is, as prices) or indirectly (that is, derived from prices). - Level 3: Measurement based on inputs for the asset or liability that are not based on observable market data (that is, unobservable inputs, generally based on internal estimates and assumptions of the Group). The only financial instruments measured at fair value by the Group are interest rate swaps (variable to fixed), forward foreign exchange contracts (mostly euros and U.S. dollars) and available-for-sale investments.The measurement at fair value of these instruments corresponds to the characteristics of Level 2 and has been determined based on the present value of discounted future cash flows.During the twelve-month period ended December 31, 2013 there were no changes in the levels of measurement of financial instruments at fair value. The carrying amount of cash and cash equivalents corresponds to its fair value.The Group considers that the carrying amount of short-term accounts receivable and payable approximates fair value. The fair value of financial liabilities has been estimated by discounting the future contractual cash flows at the interest rate currently prevailing in the market and which is available to the Group for similar financial instruments. Fair value hierarchy - The following table presents the Group’s financial assets and liabilities that are measured at fair value as of December 31, 2013. Level 1 Level 2 Level 3 Total S/.000 S/.000 S/.000 S/.000 Liabilities: Derivative financial instruments - Cash flow hedging - - Total liabilities - - There were no transfers between Levels 1, 2 and 3 during the period. Valuation techniques used to derive Level 2 fair values - Level 2 hedging derivatives comprise forward foreign exchange contracts and interest rate swaps. These forward foreign exchange contracts have been fair valued using forward exchange rates that are quoted in an active market. Interest rate swaps are fair valued using forward interest rates extracted from observable yield curves. The effects of discounting are generally insignificant for Level 2 derivatives. Group’s valuation processes - The Corporate General Manager reviews the fair value of derivatives instruments by using the information provided by local financial institutions. Management performs this review at each reporting date. This information is reviewed at first by subsidiaries’ management, and subsequently by the Corporate General Manager. 15 The Group has its financial instruments only in Level 2. 5 CRITICAL ACCOUNTING ESTIMATES AND JUDGMENTS The preparation of the condensed interim consolidated financial statements requires management to make judgments, estimates and assumptions that affect the application of accounting policies and the reported amounts of assets and liabilities, income and expense. Actual results may differ from these estimates. In preparing these condensed interim consolidated financial statements, the significant judgments made by management in applying the Group’s accounting policies and the key sources of uncertainty were the same as those that applied to the consolidated financial statements for the year ended December 31, 2012. 6 SEASONALITY OF OPERATIONS The Group shows no material seasonality in the operations of any of its subsidiaries; operations are carried out regularly during the course of the year. 7 SEGMENT REPORTING Operating segments are reported consistent with the internal reports that are reviewed by the Corporate General Manager, who is the chief operating decision maker, responsible for allocating resources and evaluating the performance of each operating segment. The Group's operating segments are assessed by the activity of the following business units: (i) engineering and construction, (ii) infrastructure, (iii) real estate, (iv) technical services and (v) the operation of the Parent Company (Holding). As set forth under IFRS 8, reportable segments by significance of income are: ‘engineering and construction’ and ‘technical services’. However, the Group has voluntarily decided to report on all its operating segments as detailed in this Note. Inter-segmental sales transactions are entered into at prices that are similar to those that would have been agreed to with unrelated third parties. Revenues from external customers reported to the Corporate General Manager are measured in a manner consistent with the basis of preparation of the financial statements. Group sales and receivables are not concentrated on a few customers. 16 Assets and liabilities by operating segments Engineering Infrastructure Parent As of December 31, 2012 and construction Energy Toll roads Mass transit Water treatment Real estate Technical services Company Operations Eliminations Consolidated Assets - S/. 000 S/. 000 S/. 000 S/. 000 S/. 000 S/. 000 S/. 000 S/. 000 S/. 000 S/. 000 Current assets Cash and cash equivalents 68 Available-for-sale financial asset - Trade accounts receivable 20 61 - Outstanding work in progress Accounts receivable from related parties - ) Other accounts receivable - - Inventories - - ) Prepaid expenses - - Total current assets ) Long-term trade accounts receivable - Other long-term accounts receivable - Investments in associates - 2 ) Property investment - Property, plant and equipment - ) Intangible assets Derivative financial instruments - Deferred income tax asset - - - Total non-current assets ) Total Assets ) Liabilities - Current liabilities Borrowings - - Trade accounts payable 27 - Accounts payable to related parties ) Current taxes - Other accounts payable - - Other provisions - Total current liabilities ) Borrowings - - - Other payables accounts - Other provisions - Derivative financial instruments - Deferred income tax liability 24 - 68 - Total non-current liabilities - Total liabilities ) Equity attributable to controlling interest in the Company ) Non-controlling interest ) Total liabilities and Equity ) 17 Assets and liabilities by operating segments Engineering Infrastructure Parent As of December 31, 2013 and construction Energy Toll roads Mass transit Water treatment Real estate Technical services Company Operations Eliminations Consolidated Assets - S/. 000 S/. 000 S/. 000 S/. 000 S/. 000 S/. 000 S/. 000 S/. 000 S/. 000 S/. 000 Current assets Cash and cash equivalents - Available-for-sale financial asset - 2 ) Trade accounts receivable - - 44 - Outstanding work in progress - - - Accounts receivable from related parties - ) Other accounts receivable ) Inventories - - ) Prepaid expenses 3 - Assets classified as held for sale - Total current assets ) Long-term trade accounts receivable - Long-term trade accounts receivable from related parties - ) - Other long-term accounts receivable - Available-for-sale financial asset - Investments in associates - - - ) Property investment - Property, plant and equipment - ) Deferred income tax asset - Intangible assets Derivative financial instruments - Total non-current assets ) Total Assets ) Liabilities - Current liabilities Borrowings - - Trade accounts payable ) Accounts payable to related parties ) Current taxes 81 - Other accounts payable - - Other provisions - Total current liabilities ) Borrowings - - - Long-term commercial accounts payables - Long-term accounts payables to related parties - ) -0 Other payables accounts - Other provisions - Derivative financial instruments - Deferred income tax liability - Total non-current liabilities ) Total liabilities ) Equity attributable to controlling interest in the Company ) Non-controlling interest - ) Total liabilities and Equity ) 18 Operating segment performance Segment Reporting Engineering Infrastructure Parent and construction Energy Toll roads Mass transit Water treatment Real estate Technical services Company operations Eliminations Consolidated S/. 000 S/. 000 S/. 000 S/. 000 S/. 000 S/. 000 S/. 000 S/. 000 S/. 000 S/. 000 Year 2012 - Revenues ) Gross profit ) ) ) Administrative expenses ) Other income (expenses) ) ) 61 21 ) ) Other (losses) gains, net ) - ) Profit before interests and taxes (EBIT) ) ) Financial expenses ) Financial income ) Share of profit of investments accounted for using the equity method - ) Profit before income tax (EBT) ) ) Income tax ) Net Profit for the year ) ) Profit attributable to: Controlling interest in the Company ) ) Non-controlling interest ) ) Net Profit for the year ) ) 19 Operating segment performance Segment Reporting Engineering Infrastructure Parent and construction Energy Toll roads Mass transit Water treatment Real estate Technical services Company operations Eliminations Consolidated S/. 000 S/. 000 S/. 000 S/. 000 S/. 000 S/. 000 S/. 000 S/. 000 S/. 000 S/. 000 Year 2013 - Revenues ) Gross profit ) ) Administrative expenses ) Other income (expenses) ) ) (2 ) ) ) Other (losses) gains, net - - - ) - - - ) Profit before interests and taxes (EBIT) ) Financial expenses ) Financial income 17 ) Share of profit of investments accounted for using the equity method - - - 64 - ) Profit before income tax (EBT) ) ) Income tax ) Net Profit for the year ) ) Profit attributable to: Controlling interest in the Company ) ) Non-controlling interest ) - ) ) Net Profit for the year ) ) 20 No major changes occurred in total assets as compared to the amount stated in the year-ended financial statements. There are no differences as compared to the year-ended financial statements based on segmentation or measurement of financial performance by segment. 8 FINANCIAL ASSETS AVAILABLE FOR SALE This account comprises the investment maintained by the Company direct and indirectly on Transportadora de Gas del Perú S.A. (TGP), a local entity that operates gas transportation systems. At December 31, 2012 the investment corresponded to shares representing the 0.6% of interest of the TGP’s capital which were recognized at cost. In December 2013, the Group acquired from one of the TGP’s shareholders, Pluspetrol Resources Corporation (hereinafter Pluspetrol), an additional 1.04% interest on TGP paying a consideration of US$20 million (equivalent to S/.56.1 million). Based on the fact that this transaction provided a proper reference of the fair value of the investment, the Group remeasured its previously held interest affecting other comprehensive income for S/.27.2 million, net of the income tax of S/.8.2 million. Together with the acquisition of the 1.04% interest, the Company acquired from Pluspetrol an indirect interest of 11.34% on TGP paying US$217 million, using a financial facility obtained from the Canada Pension Plan Investment Board (CPPIB). This facility does not bear interest and it was expected to be settled with the funds arisen from the future sale of the shares. Additionally, the parties have obtained symmetrical put and call options to sell and buy the shares and there have been imposed certain restriction to the Company for the sale of the investments and for taking its benefits (i.e. dividends) during the exercise period of the put and call options which approximates to one year. This acquisition is part of an investment agreement entered into with CPPIB, whereby both parties commit themselves to initiate and develop infrastructure projects. Given the features of the transaction, this has been treated as an off-balance transaction since, in substance; the Company is acting as an agent because most of the risks and economic rewards of the underlying asset are owned by CPPIB. Therefore, the Company has not recognized neither the investment in TGP nor any obligation before CPPIB for the funds received. On December 27, 2013 the Company announced the selling of 10.43% of its interest in TGP to CPPIB and 0.91% to Corporación Financiera de Inversiones (CFI). If none of the existing TGP’s shareholders exercise their share acquisition rights, the Company will transfer 10.43% of its interest to CPPIB, 0.91% to CFI and will retained a 1.04% of interest. 9 TRANSACTIONS WITH RELATED PARTIES a)Transactions with related parties - Major transactions between the Company and its related parties are summarized as follows: S/.000 S/.000 Revenue from sale of goods and services: - Associates - Joint operations Inter-company services were agreed upon under market terms as if they had been agreed to with third parties. 21 b) Balances of transactions with related parties - December 31, Receivable Payable Receivable Payable S/.000 S/.000 S/.000 S/.000 Related: Proyectos Inmobiliarios Consultores (PICSA) - - - Sierra Morena - Joint operations: Consorcio Peruano de Conservación Consorcio Rio Mantaro - - Consorcio Grupo 12 - - - Consorcio Brocal Pasco - 41 Consorcio La Gloria Consorcio GyM Conciviles - Consorcio Toromocho 62 34 Consorcio Rio Urubamba - - Consorcio Tren Electrico - - Consorcio Atocongo - - Consorcio Marcona - Consorcio Constructor Alto Cayma - Consorcio Lima - - Consorcio - Sermesa Zhejian - - - Consorcio Rios Pallca - - Consorcio Norte Pachacutec Consorcio Tiwu - - Consorcio Vial Ipacal - Consorcio Terminales - - Consorcio Vial Quinua 37 Consorcio CAM Lima - - Consorcio Sermesa - - - Consorcio Pacifico - - - Consorcio Vial Sullana - Consorcio La Zanja - - Consorcio Ancon Pativilca (consolidada con CONCAR) - - Consorcio Ferrovias Argentina - Consorcio La Chira - 51 Consorcio Alto Cayma - Constructores Transmantaro - - Consorcio GyM Cosapi - - - Comerciales Sur - - - Consorcio Proyecto Chiquintirca - - - Consorcio GyM - Stracon - - Consorcio Ingenieria y Construcción Bechtel - - - Consorcio Vial Sur - - - Consorcio JV PAnamá - - - Other Other related parties: Besco - - El Condor Combustibles - - - Other minor - Accounts receivable and payable are of current maturity and have no specific guarantees. Accounts receivable from related parties mainly arise from sales transactions for goods and services with a maturity period of 60 days. These balances are non-interest-bearing because they have short-term maturities and do not require a provision for impairment. 22 Accounts payable to related parties mainly arise from transactions to provide services of engineering, construction, maintenance and others and have a maturity period of 60 days. Such accounts are not interest bearing because they are short-term. 10 INVESTMENTS IN ASSOCIATES As of December 31, 2013, associates in which the Group has significant influence are substantially the same as those existing as of December 31, 2012. In 2013, Logística de Químicos del Sur S.A.C. (hereinafter LQS) and Sistemas SEC SA (hereinafter SEC) was de-consolidated from the Group and is recorded as an equity method investment as of December 31, 2013. The effect of this transaction on total assets and total shareholders ‘equity is not material to the financial statements for any periods presented. The movement of our investments in associates for the year ended December 31, 2013 and the year ended December 31, 2012 is as follows: At December At December 31, 2012 31, 2013 S/.000 S/.000 Beginning balance Acquisition and/or contributions received Share of the profit and loss in associates under the equity method of accounting Sale of investment - ) Dividends received ) ) LQS Investment - SEC Investment - Other ) 11 PROPERTY, PLANT AND EQUIPMENT AND INTANGIBLE ASSETS The movement in property, plant and equipment and intangible assets accounts was as follows: Property, plant and Intangible equipment assets S/.000 S/.000 At January 1, 2012 Additions Acquisition of subsidiary - net Transfers, disposals and adjustments ) Deductions for sale of assets ) - Depreciation, amortization and impairment charges ) ) Net cost at December 31, 2012 At January 1, 2013 Additions Acquisition of subsidiary - net Transfers, disposals and adjustments ) Deductions for sale of assets ) - Depreciation, amortization and impairment charges ) ) Net cost at December 31, 2013 ) ) 23 Additions to property, plant and equipment comprise of acquisition of plant and equipment intended for the Group’s operations. The property, plant and equipment and Intangible assets related to the acquisition of subsidiary net relates acquisition made by GyM of DSD Construcciones y Montajes S.A.(Stracon GyM S.A. for the year ended December 31, 2012) Goodwill - Management reviews the results of its business operations based on the type of economic activity carried out. The economic activities that have given rise to goodwill for the Group were construction, electro-mechanical, engineering services and sale of IT equipment and services. Goodwill by cash-generating units as of December 31, 2013 is broken down as follows: S/.000 Construction - Engineering Construction - Mining services Construction - Electromechanical Information goods and services Management has tested impairment of its cash-generating units to which goodwill is allocated at December 31, 2013 applying criteria similar to those performed as of December 31, 2012. As a result of this evaluation, no impairment adjustments were considered necessary. 12 BORROWINGS This item comprises: Total Current Non- current As of December 31, As of December 31, As of December 31, S/.000 S/.000 S/.000 S/.000 S/.000 S/.000 Bank loans Finance leases Total debt a)Bank loans obtained in 2013 - On February 27, 2013, the Company entered into a syndicated loan agreement which will be paid in seventeen quarterly installments from May 2014 to February 2018 with an annual interest of LIBOR (3 months) + 4.25%, up to a maximum of U.S. $ 150 million (S /. 417.0 million), with a set of twelve financial local and foreign institutions. As of April 26, 2013, the company has received US $ 150 million (S /. 417.0 million) funds, which were intended to repay a short-term loan to BBVA Continental of US $ 60 million (equivalent to S/.155.3 million) and financing activities of the subsidiary GyM Ferrovías S.A. On September 27, 2013, the Financial Management agreed to pay the entire syndicated loan. 24 b)Fair value of borrowings - The carrying amount and fair value of borrowings are broken down as follows: Carrying amount current and non-current portion Fair value As of December 31, As of December 31, S/.000 S/.000 S/.000 S/.000 Loans from multilateral organizations Other loans Fair values are based on the cash flows discounted by using borrowing rates ranging from 4.1% to 8.05%. It should be noted that the interest rate used are those applicable and negotiated by each Company. 13 OTHER PROVISIONS This item is broken down based on the expectation of liquidation as follows: At December At December 31, 2012 31, 2013 S/.000 S/.000 Current portion Non-current portion The movement of this item for the twelve-month period ended December 31, 2012 and 2013 is as follows: Contingent Provisions for the Provision Provision Legal liabilities from acquisition for well for periodic Other provisions claims acquisitions of CAM closure maintenance Total S/.000 S/.000 S/.000 S/.000 S/.000 At January 1, 2012 - - Additions - - - Additions from business combinations - Reclassifications - ) - - - ) Write-offs - - ) - - ) At December 31, 2012 - Additions - - Transfer from intangibles - Additions from business combinations - Write-offs ) - ) - - ) Payments ) - - ) ) ) At December 31, 2013 As of January 1,2012, contingent liabilities were maintained with CAM Chile and affiliates for services to be billed ofS/.12.9 million and statutory bonuses and other worker benefits amounting to S/.11.5 million, which as of December 31, 2012 became executable, and therefore, they were reclassified to other accounts payable. Write-offs for the year ended December 31, 2013 mainly consists of write-offs of provisions recognized in conjunction with the purchase price allocation related to the 2011 acquisition of CAM Chile and affiliates of S/. 13.6 million (S/. 67.5 million in 2012). 25 14 EQUITY As of December 30, 2013 and December 31, 2012, the authorized, subscribed and paid-in capital, according to the Company’s bylaws as amended, is represented by 660,053,790 common shares (558,284,190 common shares at December 31,12) at S/.1.00 par value each. At the General Shareholders’ Meeting held on March 30, 2012, the decision was made to capitalize retained earnings and as a result capital increased from S/.390,798,933 to S/.558,284,190. As a consequence of this transaction the nominal value of shares increased from S/.0.7 to S/.1.00 per share. Subsequently, by resolution of General Meeting of March 26, 2013, as well as agreements adopted at meetings of the Board May 30, July 23 and August 22 of 2013, it was agreed the issuance of common stock through a public offering of "American Depositary Shares" (ADS´s) registered in the Securities and Exchange Commission (SEC) and NYSE, increasing the capital sum from S/.558,284.190 to S/.660,053.790. This capital increase was carried out in two tranches as follows: (i) The first tranche in the amount of S/.97,674.420 (representing the issuance of 97,674,420 common shares issued and 19,534,884 ADS’s, therefore, at 5 shares per ADS), and, (ii) A second tranche in the amount of S/.4, 095.180 common shares and ADS’s 819.036 (issued at 5 shares per ADS rate). At December 31, 2013, a total of 265,877,310 shares are represented at ADSs (equivalent to 53,175,462 ADSs at 5 shares per ADS). 15 EXPENSES BY NATURE For the years ending December 31 this item comprises the following: Cost of services Administrative and goods expenses Total S/.000 S/.000 S/.000 2012: Purchase of goods - Personnel charges ) Services provided by third-parties ) Taxes ) Other management charges ) Depreciation ) Amortization ) Impairment (inventories and accounts receivable) ) Variation of inventories - ) 2013: Purchase of goods - Personnel charges Services provided by third-parties Taxes Other management charges Depreciation Amortization Impairment of inventories and accounts receivables - Variation of inventories 26 16 CONTINGENCIES, COMMITMENTS AND GUARANTEES As of December 31, 2013, totalcontingencies amounted S/.29.8 million, the commitments and guarantees as of December 31, 2013 amounted US$84.3 million and US$743.8 million. 17 DIVIDENDS Dividends from the year ended December 31, 2012, of S/.0.156 per share totaling S/. 86,986,244 were approved at the General Shareholders’ meeting held on March 26, 2013. The interim financial statements reflect dividends paid as of December 31, 2013. Dividends from the year ended December 31, 2011, of S/.0.155 per share totaling S/ .86,722,434 were approved at the General Shareholders’ meeting held on March 30, 2012. The interim financial statements reflect dividends paid as of December 31, 2012. For the year ended December 31, 2013, the Group paid dividends on its subsidiaries to its non-controlling entities for S/.27.0 million (S/.14.9 million for the same period of 2012). 18 BUSINESS COMBINATION Acquisition of DSD Construcciones y Montajes S.A. (DSD) In August 2013, through the subsidiaries GyM Minería S.A., Ingeniería y Construcción Vial y Vives S.A. and GyM Chile S.p.A., the Group acquired the control of DSD with the purchase of 85.95% of its equity shares. DSD is an entity domiciled in Chile whose main economic activity is the execution of electromechanical works and assemblies in construction projects of oil refineries, pulp and paper, power plants and mining plants. This acquisition is part of the Group’s plan to increase its presence in markets that present high growth potential, as in Chile, and in attractive industries, such as mining and energy. The following tables summarize the consideration paid for DSD, the fair value of assets acquired, liabilities assumed and the non-controlling interest at the acquisition date: Recognized amounts of identifiable assets acquired and liabilities assumed S/.000 US$000 Cash and cash equivalents Trade accounts receivable Accounts receivable from related entities Prepaid expenses Investments Property, plant and equipment Intangibles Deferred income tax Trade accounts payable ) ) Other accounts payable ) ) Contingent liability ) ) Deferred income tax ) ) Fair value of net assets Non-controlling interest (14.05%) ) ) Goodwill ) Total paid for acquisition ) Cash payment for the acquisition Cash and cash equivalent of the acquired subsidiary ) ) Direct cash outflow from acquisition 27 Acquisition related costs of S/.0.65 million have been charged to administrative expenses in the consolidated income statement for the year ended 31 December 2013. Revenue and results generated for the period between the date of acquisition to December 31, 2013 were S/.82.97 million and S/.8.3 million, respectively. If DSD Construcciones y Montajes S.A. would have been consolidated since January 1, 2013, the revenue and profit generated would have been S/.182.68 million and S/.10.15 million, respectively. 28
